Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
3.	For claims 5, 7, 12, 14 and 16, the phrase “at least one of” has been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4, 6-11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodke et al. (U.S. Patent 10,079,835; hereafter “Dodke”).
	For claim 1, Dodke teaches a method comprising:
	monitoring, by a computing device, an application for suspicious activity (note column 7, lines 23-25, system monitors through filters) based on keystrokes to input data to the application (note column 7, lines 50-54 and 59-62, monitored filters include user inputs, i.e. keystrokes);
	detecting, by the computing device, an instance of suspicious activity within the application based on a sequence of keystrokes to input the data to the application, the sequence of keystrokes to provide characters indicative of sensitive data (note column 12, lines 16-28, after application has been flagged for accessing sensitive data, i.e. keystrokes indicative of sensitive data, the system detects an attempt to output a data object that obscures underlying content, i.e. an instance of suspicious activity) and in a format different than an expected format for the input data (note column 12, lines 34-60, data objects obscuring content include images that have text content from a document file, i.e. a format different from the expect format); and
	generating, by the computing device, an action to prevent loss of sensitive data in response to detection of the instance of suspicious activity (note column 14, lines 3-8, a remedial action is performed to prevent the loss of sensitive data).


	For claim 9, Dodke teaches a system comprising:
	a memory (note column 16, lines 27-39, memory); and
	one or more processors in communication with the memory (note column 6, lines 15-18 and column 16, lines 19-26, processor) and configured to,
		monitor an application for suspicious activity (note column 7, lines 23-25, system monitors through filters) based on keystrokes to input data to the application (note column 7, lines 50-54 and 59-62, monitored filters include user inputs, i.e. keystrokes);
		detect an instance of suspicious activity within the application based on a sequence of keystrokes to input the data to the application, the sequence of keystrokes to provide characters indicative of sensitive data (note column 12, lines 16-28, after application has been flagged for accessing sensitive data, i.e. keystrokes indicative of sensitive data, the system detects an attempt to output a data object that obscures underlying content, i.e. an instance of suspicious activity) and in a format different than an expected format for the input data (note column 12, lines 34-60, data objects obscuring content include images that have text content from a document file, i.e. a format different from the expect format); and
		generate an action to prevent loss of sensitive data in response to detection of the instance of suspicious activity (note column 14, lines 3-8, a remedial action is performed to prevent the loss of sensitive data).


	For claim 16, Dodke teaches a method comprising:
	identifying, by a computing device, an element of a first application, the identified element associated with sensitive data (note column 8, lines 44-46, an application with access to sensitive data is identified when it begins executing);
	generating, by the computing device, an event listener for the identified element of the first application (note column 8, lines 59-67, filters hook into an application);
	detecting, by the computing device, an instance of suspicious activity within the first application based on user operations with the first application and associated with the identified element of the first application (note column 12, lines 16-28, after application has been flagged for accessing sensitive data, i.e. keystrokes indicative of sensitive data, the system detects an attempt to output a data object that obscures underlying content, i.e. an instance of suspicious activity); and
	generating, by the computing device, an action to prevent loss of sensitive data in response to detection of the instance of suspicious activity (note column 14, lines 3-8, a remedial action is performed to prevent the loss of sensitive data).


	For claims 2 and 10, Dodke teaches claims 1 and 9, wherein the data is input in a field of a user interface (UI) of the application (note column 7, lines 50-54 and 59-62, monitored filters include user inputs, i.e. input in a field of UI).

	For claims 3, Dodke teaches claim 1, further comprising identifying an element of the application (note column 8, lines 44-46, an application with access to sensitive data is identified when it begins executing), wherein the sequence of keystrokes causes a change to data associated with the element of the application (note column 7, lines 50-54 and 59-62, monitored filters include inputs that cause a change to data).

	For claims 4 and 11, Dodke teaches claims 3 and 9, wherein the element of the application is identified using a data loss prevention (DLP) service (note column 8, lines 19-22, filters constitute data loss prevention service).

	For claims 6 and 13, Dodke teaches claims 1 and 9, wherein generating the action includes disabling an operation to copy the data from the application so as to prevent an unauthorized transfer of sensitive information from the application (note column 14, lines 17-23, remedial action includes blocking clipboard operations, i.e. copy).

	Claims 7 and 14, Dodke teaches claims 1 and 9, wherein generating the action includes generating a notification to one of a user of the application or an analytics service (note column 14, lines 23-25 and 29-33, remedial action includes notification to user).

	For claims 8 and 15, Dodke teaches claims 1 and 9, wherein the application is a first application, and wherein the expected format for the input data is determined from an element of a UI of a second application that is open on the computing device (note column 6, lines 41-44, first application is a source application and second application is target application; note column 12, lines 34-60, data objects obscuring content include images that have text content from a document file, i.e. a format different from the expect format).

	For claim 17, Dodke teaches claim 16, wherein the event listener is a copy event listener, the copy event listener being triggered in response to a copy action on the identified element of the first application (note column 12, lines 23-34, copy action is detected after application has been flagged) so as to prevent an unauthorized transfer of sensitive information from the first application (note column 13, lines 11-24, detection module detects first application is attempting to output a data object).

	For claim 18, Dodke teaches claim 16, wherein the user operations on the element of the first application cause a modification of data associated with the element to a format different than an expected format for the element (note column 12, lines 34-60, data objects obscuring content include images that have text content from a document file, i.e. a format different from the expect format).

	For claim 19, Dodke teaches claim 18, wherein the expected format for the element of the first application is determined from an element of a second application that is open on a display of the computing device (note column 6, lines 41-44, first application is a source application and second application is target application).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dodke as applied to claims 1, 9 and 16 above, and further in view of Nickl et al. (U.S. Patent Application Publication 2021/0125089; hereafter “Nickl”).
	For claims 5, 12 and 20, Dodke differs from the claimed invention in that they fail to teach:
	wherein the detecting of the format different than the expected format for the input data is by one of natural language processing (NLP) or natural language understanding (NLU).

	Nickl teaches:
	wherein the detecting of the format different than the expected format for the input data is by one of natural language processing (NLP) or natural language understanding (NLU) (note paragraphs [0160]-[0161], [0197] and [0214], natural language processing, NLP, is used to identify file types and sensitive data in files).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data loss prevention system of Dodke and the use of NLP to identify sensitive data in files of Nickl. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of searching and monitoring files for sensitive data to prevent data loss (Dodke) where NLP is used to identify sensitive data in the files (Nickl).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Paul et al. (U.S. Patent Application Publication 2016/0078238) teaches a data leakage prevent system which monitors for transformation operations that convert data from one format to another (note paragraph [0030]).

	Hockings et al. (U.S. Patent Application Publication 2018/0288051) teaches a data leakage detection system that monitors for file size changes (note paragraphs [0057]-[0059]).

	Nachenberg (U.S. Patent 8,181,036) teaches extrusion detection of obfuscated content (Note Fig. 4a).

	Trojanowski et al. (U.S. Patent Application Publication 2019/0364395) teaches a natural language processing module that uses natural language understanding to analyze message data (note paragraph [0095]).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438